Dibell, C.
The defendant appeals from the order denying his motion for a new trial.
The court finds that on December 16, 1906, the plaintiffs Larson and Eosholt, the defendant Slette, and L. B. Larson, and J. B. Messner, executed a note for $5,000 to the Osseo State Bank, due December 1, 1907. At the maturity of the note each of the plaintiffs paid $1,250. The State Bank of Halstad, at the request of the plain*267tiffs, paid $2,500, and the plaintiffs are now liable to the bank for it. The Osseo bank surrendered and discharged the $5,000 note, and the defendant is not liable upon it. Under such facts the defendant •is liable to the plaintiffs.
A careful examination of the evidence shows that the findings are justified; and there are no facts other than those recited controlling the determination of the case.
Order affirmed.